DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a composition comprising a series of linear vector backbone libraries and a series of editing cassette libraries.  The linear vector backbones comprise coding sequences for a nuclease, an antibiotic resistance gene, homology regions for inserting editing cassettes, and a 2µ origin of replication.  The editing cassettes comprises sequences for guide RNAs and donor DNAs, which target different regions in a yeast genome.  Homology regions exist between respective corresponding linear vector backbones and editing cassettes, such that the editing cassette can be inserted into the linear vector backbone.  In one series of linear vector backbones, the antibiotic resistance gene is a split gene, which is split between two linear vector backbones and fused to an intein.  After the editing cassettes are inserted into linear backbones, and transformed into yeast genomes, the antibiotic resistance gene becomes functional and can be used to screen transformants.

The Terminal Disclaimers over U.S. Patent Nos. 10,837,021 and 10,927,385, filed March 11, 2021, are approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636